ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent improperly charged interest to clients on advances or loans made prior to settlement and failed to promptly remit funds to a third party. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which they stipulate respondent has made full restitution in both matters. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Pierre F. Gaudin, Louisiana Bar Roll number 5976, be publicly reprimanded.
IT IS FURTHER ORDERED that respondent attend the Louisiana State Bar Association s Ethics School program and furnish proof to the ODC demonstrating he has successfully completed that program.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.